Citation Nr: 1603466	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-48 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from April 1952 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claim has since been transferred to the RO in Roanoke, Virginia.

The Veteran's claim was denied by a Board decision issued in January 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2014 order, granted a Joint Motion for Remand (JMR), vacating the January 2014 Board decision and remanding the Veteran's claim for further consideration.

In December 2014, the Board remanded the claims for additional development consistent with the instructions in the JMR.  That development having been completed, the claim has returned to the Board.

The Virtual VA and VBMS paperless claims processing systems contain additional documents pertinent to the present appeal.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's sleep apnea is etiologically related to active duty service.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Moreover, given the favorable decision for the Veteran in this case, any error in the timing or content of Veterans Claims Assistance Act of 2000 (VCAA) notice, if shown, would be moot.  

Analysis

The Veteran asserts that his sleep apnea began during active duty service, when he began to experience sleep apnea symptomatology, such as loud snoring, gasping for breath, and nocturia, and has been a chronic disorder ever since. 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

During his VA examination in March 2012, the examiner opined that, in the absence of objective findings, it is unlikely that the Veteran's sleep apnea, which was very mild on sleep study in 2002, was present 30 or more years before.  Following the remand from the Court, the Veteran was provided with two additional opinions, in November 2013 and February 2015, respectively.  The examiners noted the pertinent evidence of record, including the Veteran's in-service complaints of sleep problems (including fatigue, low energy, and trouble sleeping), his subsequent VA treatment records reflecting a diagnosis and treatment for sleep apnea beginning in 2002, and the lay assertions of record regarding his history of sleep problems, snoring, and gasping for breath.  However, based on a review of the medical and lay evidence of record, the both clinicians opined that the Veteran's sleep apnea was less likely than not incurred in, or caused by, his active service.  

In October 2015, the Board received an opinion from Dr. Newman, a private physician specializing in sleep disorders.  After noting that he had reviewed the Veteran's service and post-service treatment records, the March 2012 VA examination and addenda, and a statement from a former serviceman who shared a room with the Veteran in service, he opined that, with a reasonable degree of medical certainty, the Veteran had developed sleep apnea during military service.  He explained that the serviceman's statement, made in October 2008, clearly documents that the Veteran had a history of snoring and apnea dating back to the time of his enlistment.  He said that it was noteworthy that the disorder of obstructive sleep apnea was not widely-recognized during the Veteran's period of service and sleep centers were not available until 20 years later.  After citing published medical literature that states that observation of repetitive apnea by a bed partner, roommate, or spouse highly correlates with a polysomnogram, Dr. Newman opined that, based on his 35 years of clinical experience in the diagnosis and treatment of obstructive sleep apnea, the Veteran's history, physical, and laboratory findings are diagnostic of obstructive sleep apnea dating back to his military service.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions, as well as those of his former roommate, which indicate that the Veteran had loud snoring and gasping during service.  The Court has repeatedly held that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on a review of the complete evidence of record, the Board finds that service connection for sleep apnea is warranted.  Although several VA examiners concluded that it was at least as likely as not that the Veteran's sleep apnea was not related to service, Dr. Newman provided well-grounded reasons and bases, including published medical literature, for his conclusion that the Veteran's sleep apnea is the result of service.  The Board places a great deal of probative weight on the opinion of this competent medical professional.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  As such, the benefit-of-the-doubt rule applies, and service connection for sleep apnea is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for sleep apnea is granted.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


